Citation Nr: 1540799	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A hearing was held before the Board in September 2014.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. JAMES E. KYES (DD-787) which was in the official blue waters of the Republic of Vietnam (Vietnam) from July 1969 to August 1969 and there is no proof of in-country service.

2.  The evidence of record, including the Veteran's lay reports, does not reflect that the Veteran's prostate cancer had onset during active duty service or within 1 year of separation from service; inservice herbicide exposure is not established.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, claimed as due to herbicide exposure, have not been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in April 2011.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

The Veteran contends service connection is warranted for his prostate cancer because he was exposed to herbicides, or "Agent Orange" while serving in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Urology treatment notes from November 2010 to March 2011 diagnose the Veteran with prostate cancer.  Moreover, a June 2011 treatment record from Triangle Urological Group also indicates the Veteran has a diagnosis of prostate cancer.  These diagnoses satisfy the first element of a service connection claim.

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, prostate cancer is a disease for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Thus, this case turns largely on whether the Veteran can be presumed to have been exposed to herbicides in service. 

The Veteran testified at the September 2014 hearing that while serving aboard the U.S.S. JAMES E. KYES (DD-787) which was in the blue waters off the coast of Vietnam, he would go down the river into the brown waters of Vietnam.  He testified that he was sent to do different jobs at night but he had a hard time getting those records.  He indicated he used to take a smaller motor boat to shore once in a while for meetings at night or to do a particular job.  He reported being on land in Vietnam "quite a few times".  

The Veteran's October 2012 statement also indicated he was exposed to Agent Orange while on regular patrol up the rivers of Vietnam.  He stated he has been unable to obtain the Captain's Log to verify his duties while aboard the JAMES E. KYES (DD-787), but he contends he was in the brown waters of Vietnam, thereby exposed to Agent Orange.

Similarly, in the June 2013 VA Form 9, received in July 2013, the Veteran stated that he was anchored off the Saigon River and he took small boats up river to go inland to Vietnam.  He further described swimming on to the land and starting to sneak around an enemy compound, resulting in gunfire exchange and retreat back to the ship.  The Veteran indicated his Captain, who had ordered the attack, was removed from command a few months later, contending it was possible he did not keep a log of the trip ashore.  However, the on land experience has stayed with the Veteran for the past 44 years.

However, April 2011 official documentation regarding the Veteran's Military Personnel Record states the Veteran's service in the Republic of Vietnam was unable to be determined.  The Veteran served aboard the U.S.S. JAMES E. KYES (DD-787) which was in the official waters of the Republic of Vietnam from July 1969 to August 1969; however, the record provides no conclusive proof of in-country service.

In addition, a November 2011 Memorandum indicates a formal finding of the lack of information required to corroborate exposure to Agent Orange.  Specifically, the memorandum states there is insufficient evidence to be sent to the United States Army and Joint Services Records Research Center for a meaningful search of the available records in an attempt to verify the Veteran's reports.

The Board acknowledges the Veteran's testimony regarding nighttime trips inland in Vietnam in his September 2014 hearing testimony, as well as his October 2012 and June 2013 statements; however, these assertions are not verifiable by the official memorandums of record.  Moreover, the Veteran has not submitted any corroborating buddy statements or evidence to support his assertions that he was in the brown waters in Vietnam as well as on land.  Therefore, a presumption of service connection based on herbicide exposure is not warranted.

Additionally, the Board finds there is no evidence that the Veteran's prostate cancer satisfies the in-service incurrence element of a direct service connection claim.  Specifically, the November 1970 Report of Medical Examination for purposes of separation indicates a normal clinical evaluation.  Moreover, there is no evidence in the service treatment records or medical records one year after separation from service to indicate the Veteran's prostate cancer had onset any earlier than the November 2010 diagnosis, which is thirty years after his service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, claimed as due to herbicide exposure. Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for prostate cancer due to herbicide exposure is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


